Citation Nr: 0508831	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for total uterine 
prolapse.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983 and from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  The 
veteran failed to report for a Board hearing which was 
scheduled in February 2005.  

In a July 2002 statement, the veteran appears to raise a 
claim of entitlement to service connection for allergies.  In 
an April 2003 statement, the veteran appears to raise a claim 
of entitlement to service connection for transmandibular jaw 
syndrome (TMJ).  Certain documents in the claims file suggest 
that the RO may have already initiated development action 
with regard to these claims.  At any rate, these issues are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has claimed entitlement to service connection for 
a cervical spine disability.  The competent evidence of 
record demonstrates that the veteran currently has kyphotic 
spinal deformity of C3-C6, spondylosis of C4-C7 and cervical 
spinal stenosis from C4 to C7.  She also had right C6 
radiculopathy.  The service medical records are silent as to 
complaints of, diagnosis of or treatment for cervical spine 
problems.  The veteran has correctly noted, however, that she 
was treated during active duty for Transmandibular Jaw 
Syndrome (TMJ).  She has argued that Medical Journals have 
determined that there is a link between TMJ and degenerative 
disk disease and degenerative joint disease of the neck and 
upper back.  Under the circumstances, the Board finds that a 
VA examination and opinion are necessary to comply with 38 
C.F.R. § 3.159(c)(4).

The veteran has claimed entitlement to service connection for 
a total uterine prolapse.  She reported that an IUD was 
inserted in August 1980 during active duty but had to be 
removed.  The veteran argued that the rejection of the IUD 
was a sign of a weakened uterine wall.  She reported that she 
underwent a vaginal hysterectomy in either February or March 
of 1984 at Methodist Hospital which was less than one year 
after her discharge.  A review of the claims file indicates 
that an attempt has been made to obtain treatment records 
from Methodist Hospital but no response was received from the 
facility.  The Board finds another attempt must be made to 
obtain these records.  The Board further finds that a VA 
examination is required in order to determine if the veteran 
currently experiences a total uterine prolapse as a result of 
her active duty service.  

Review of the claims file shows that the RO apparently 
ordered VA examinations in August 2003.  In fact, the 
statement of the case makes reference to the fact that VA 
examinations had been ordered.  However, there is nothing in 
the claims file to show that the examinations were ever 
conducted or that the veteran failed to report for the 
examinations.  It therefore appears that the appeal was 
prematurely certified to the Board by the RO. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should attempt to obtain the 
treatment records from Methodist Hospital 
evidencing the veteran's treatment for a 
prolapsed uterus in 1984.  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the etiology of any cervical spine 
disability and total uterine prolapse 
found on examination.  The claims file 
should be made available to the examiners 
for review in connection with the 
examinations.  After reviewing the claims 
file and examining the veteran, the 
appropriate examiner should clearly 
respond to the following:

     a).  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's has a cervical spine 
disability which was incurred in or 
aggravated by the veteran's active duty 
service?  The examiner should address the 
veteran's contention that TMJ which was 
noted during active duty resulted in the 
current cervical spine disability.  If it 
is more likely than not (51% or higher 
degree of probability) that any current 
cervical spine disability is causally 
related to post-service injury or 
disease, the examiner should so state. 

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's has total uterine 
prolapse which was incurred in or 
aggravated by active duty.  In rendering 
an opinion, the examiner should comment 
on whether there was any symptomatology 
suggesting total uterine prolapse during 
the veteran's active duty service, to 
include the veteran's contention that the 
rejection of an IUD which occurred in 
August 1980 was a sign of a weakened 
uterus.  

3.  After undertaking any other 
development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




